                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DMSION
                                 No. 5:13-CR-261-D



UNITED STATES OF AMERICA                  )
                                          )
                 v.                       )                  ORDER
                                          )
NATALIE BAKER LYNCH,                      )
                                          )
                      Defendant.          )


       On November 5, 2018, Natalie Baker Lynch ("Lynch" or "defendant") moved to reduce her

sentence pmsuant to 18 U.S.C. § 3582(c)(2). See [D~E. 81]. On November 16, 2018, Lynch

supplemented the motion [D.E. 82]. On June 7, 2019, the government responded in opposition and

correctly explained why Lynch is not eligible for a sentence reduction [D.E. 88]. On September 16,

2019, Lynch filed an educational transcript and a certificate [D.E. 89].          Lynch's term of

imprisonment was not based on a sentencing range that the Sentencing Commission subsequently

lowered. See [D.E. 88] 2-4. Thus, the court denies Lynch's motion.

       Alternatively, even if the court has discretion to reduce Lynch's sentence, it declines to do

so. Cf. Chavez-Meza v. United States, 138 S. Ct. 1959, 1963-68 (2018); Dillon v. United States,

560 U.S. 817, 827 (2010); United States v. Peters, 843 F.3d 572, 574 (4th Cir. 2016); United States

v. Patterson, 671 F. App'x 105, 105--06 (4th Cir. 2016) (per curiam) (unpublished); United States

v. Cole, 618 F. App'x 178, 178-79 (4th Gir. 2015) (per curiam) (unpublished); United States v.

Thomas, 546 F. App'x 225, 225-26 (4th Cir. 2013) (per curiam) (unpublished); United States v.

Perez, 536 F. App'x 321, 321 (4th Cir. 2013) (per curiam) (unpublished); United States v. Smalls,

720F.3d 193, 195-97 (4th.Cir. 2013); UnitedStatesv. Mmm, 709F.3d301, 306--07 (4th.Cir.2013);



           Case 5:13-cr-00261-D Document 91 Filed 02/11/21 Page 1 of 2
UnitedStatesv. Stewm:t, S9SF.3d 197,200(4thCir. 2010). Lynchwasamajorcocainebase(crack)

dealer for a long period of time. See PSR     ff 9-10.   Moreover, Lynch is a recidivist and has

convictions for possession of cocaine (two counts), possession of marijuana (two counts), and

possession of schedule II controlled substances. See' PSR ff 15-21. Lynch also has performed

poorly on supervision and essentially has no work history. See id. ff 16--19, 36-41. Nonetheless,

Lynch has taken some positive steps while incarcerated on her federal sentence. See [D.E. 89]; cf.

Pem,er v. United States, S62 U.S. 476, 491 (2011).

       Having reviewed the entire record and all relevant policy statements, the court finds that

Lynch received the sentence that was "sufficient, but not greater than necessary" under 18 U.S.C.

§ 35S3(a). Further reducing Lynch's sentence would threaten public safety. Cf. U.S.S.G. § lBl.10,

cmt. n. l(B)(ii). Thus, the court denies Lynch's motion for reduction of sentence. See,~ Chavez-

Me~ 138 S. Ct. at 1963--68; Patterso!!, 671 F. App'x at 10S--06; Cole, 618 F. App'x at 178-79;

Thomas, S46 F. App'x at 22S-26; Perez, S36 F. App'x at 321.

       In sum, Lynch's motion for a reduction in her sentence [D.E. 81] is DENIED.

       SO ORDERED. This J.L day of February 2021.



                                                         JSC.DEVERill
                                                         United States District Judge




                                                2

           Case 5:13-cr-00261-D Document 91 Filed 02/11/21 Page 2 of 2
